Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
This is in response to the amendment filed 5/18/2021.
Drawings
The drawings filed 4/25/2019 have are acknowledged and are accepted.
Terminal Disclaimer
The terminal disclaimer filed on 5/18/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number 10,292,851 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites the first engagement bump is confined inside the stent by the proximal anchor member and the distal anchor member and such that the second engagement bump is positioned in the proximal direction in relation to the proximal anchor member; delivering the self-expandable stent through the lumen of the catheter by moving the delivery wire distally while the first engagement bump pushes the distal anchor member distally and while the second engagement bump is unengaged to the stent; and retracting at least a portion of the self-expandable stent proximally through the lumen of the catheter by moving the delivery wire proximally while the first engagement bump pushes the proximal anchor member proximally and while the second engagement bump is unengaged to the stent.
Claim 9 recites partially deploying the stent by first expanding the distal anchor member radially away from the dual function bump member thereby disengaging the dual function bump member from the distal anchor member and next by pushing a pusher bump member on the delivery wire distally against a proximal anchor member on a proximal end of the stent; and recovering the partially deployed stent by first pulling the delivery wire proximally to disengage the pusher bump member from the proximal anchor member and next by pulling the delivery wire proximally to push the dual function bump member 
The office agrees the art of record fail to teach or suggest these features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.